Citation Nr: 0031327	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to bilateral hearing loss.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for pes plano-valgus, bilateral. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1988 to February 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In October 1999, the veteran withdrew an appeal for service 
connection for a lipoma excision of the back.  In September 
2000, the veteran withdrew an appeal for service connection 
for a deviated nasal septum.

In September 2000, the veteran filed a statement in which he 
indicated that he was seeking service connection for hip pain 
and bilateral ankle pain, secondary to a foot condition.  
Those issues are referred to the RO for appropriate 
disposition.  


FINDING OF FACT

The veteran does not suffer from a current disability 
associated with hearing loss.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

There is some evidence suggesting the presence of hearing 
loss at various points in time during service.  A separation 
examination in October 1996, for instance, revealed defective 
hearing acuity with thresholds shirt and pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
45
40
LEFT
45
50
45
50
55

The reports of other audiological evaluations performed in 
service during the same time frame, however, reflect 
conflicting results.  On audiological evaluation revealed 
pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
55
LEFT
40
50
40
45
40


Another audiological evaluation revealed pure tone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
40
30
30
25
15
20
25

Yet another audiological evaluation revealed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
35
LEFT
10
05
10
10
20

The veteran was afforded a VA audiological examination in 
September 1997.  The authorized audiological evaluation 
administered at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
15
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  

The recent VA examination establishes that the veteran does 
not suffer from a disability associated with hearing loss as 
contemplated by the pertinent authorities.  Although there is 
some evidence of hearing loss in service, this evidence is 
not consistent.  Furthermore, earlier service examinations, 
such as an examination administered in September 1995 
consistently revealed hearing which was normal for purposes 
of analysis.  The VA examination report is not only the most 
recent examination in the claims file, it is the only 
examination that, in truth, represents an authorized 
examination.  Evidence of medical treatment since the 
veteran's separation from service does not suggest a level of 
disability inconsistent with the results of the September 
1997 evaluation.  Therefore, the Board concludes that the 
evaluation in question accurately represents the veteran's 
level of impairment.  

The veteran challenges the accuracy of the examination, 
arguing that a more recent evaluation is warranted.  The 
examination which was administered after the veteran filed 
the claim for benefits on appeal is not so remote in time 
that its accuracy is called into question.  Based upon the 
evidence before it, the Board concludes that there is no 
reasonable possibility that additional examination would 
develop evidence which would result in a grant of benefits.  
Because the veteran does not suffer from a disability 
characterized by hearing loss, service connection for hearing 
loss is not warranted.   


ORDER

A claim for service connection for bilateral hearing loss is 
denied.  


REMAND

The veteran seeks service connection for a back disorder.  
Service medical records reflect that the veteran received 
treatment in June 1993 for complaints of back pain, and the 
impression at that time was muscle strain of the lumbosacral 
region.  Although examination of the back during a separation 
examination in October 1996 resulted in a normal examination 
and revealed no tenderness, the veteran complained at that 
time of intermittent lumbar pain with prolonged exercise.  

During a VA examination in September 1997, the veteran again 
complained of intermittent low back pain, increased with 
activity, which he indicated had been present of five years.  
The diagnosis was musculoskeletal lower back pain, no 
residuals found at this time.  

In November 1998 the veteran complained of back pain, 
although a report of treatment at that time does not reflect 
a diagnosis.  A June 2000 MRI revealed no evidence of disk 
herniation and revealed lumbar interspace of normal height, 
although it also revealed very mild degenerative changes 
involving L2-3 with some mild edema within the anterosuperior 
margin of L3.  

The September 1997 VA examination raises some question as to 
whether a current disability is present, as does the results 
of the June 2000 MRI.  Particularly given the history of the 
veteran's complaints, an examination is warranted in order to 
ascertain the nature of any back disorder and, if a back 
disorder is present, the etiology of that disorder.  

The veteran, during his hearing in October 2000, indicated 
that he was receiving physical therapy for a disability of 
his feet and submitted records of that treatment.  He 
indicated that the VA was paying for the treatment in 
question.  The veteran also indicated that his therapy was 
ongoing and would continue for two weeks.  Those additional 
records may be pertinent to properly evaluating the severity 
of the veteran's disability and should be obtained.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain all records of 
treatment provided through Associated 
Physical Therapy Services not previously 
associated with the claims file.  

2.  The RO should afford the veteran an 
examination in order to ascertain the 
nature and etiology of any back disorder.  
After reviewing the claims file, the 
examiner should identify each back 
disorder present, if any.  For each 
disorder present, the examiner should 
indicate whether it is at least as likely 
as not that the disorder was present in 
service or, alternatively, whether the 
disorder is related to a disease or 
injury in service.  The examiner's 
attention is directed, among other 
things, to a June 2000 MRI report, a 
report of a September 1997 VA 
examination, a report of an October 1996 
service separation examination, and 
service medical records documenting 
complaints of back pain and an impression 
of muscle strain in June 1993.  The 
examiner must review the claims file 
prior to rendering an opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


